Citation Nr: 0902238	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for disequilibrium, to 
include as secondary to service-connected residuals of a 
fractured left mandible.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which in pertinent part denied service 
connection for equilibrium problems.

The veteran testified at a March 2006 hearing at the RO 
before a Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.  


FINDING OF FACT

The preponderance of the evidence does not establish that the 
veteran's disequilibrium had its onset in service, is 
otherwise related to his active military service, or is 
etiologically related to a service-connected disability.  


CONCLUSION OF LAW

The veteran's disequilibrium was not incurred in or 
aggravated by active military service, nor is it proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in 
February 2005 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  This letter advised the veteran of the 
information necessary to substantiate the claim based on 
direct and secondary theories of service connection, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in a March 2006 letter and was given 
ample opportunity to respond.  Subsequent to the issuance of 
this letter, the veteran's claim was readjudicated in a May 
2006 Statement of the Case (SOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a VA dental examination in August 
2005 to obtain an opinion as to whether his dizziness and 
instability can be directly attributed to residuals of a 
fractured left jaw.  Further examination or opinion is not 
needed on this claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the veteran's military service or 
service-connected disability.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends he experiences balance problems as a 
result of active service or as secondary to his service-
connected residuals of a fractured left mandible.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The veteran's VA medical treatment records show that he has 
been diagnosed with a number of medical conditions.  The 
records are, however, silent for any complaints of 
disequilibrium.  Private medical records from North Coast 
Health Ministry reveal that the veteran reported in February 
2002 that he had experienced balance problems for more than 
two years.  At an August 2005 VA compensation examination for 
diabetes mellitus, the veteran denied symptoms of dizziness.  
At a VA dental examination that same day, the veteran 
reported having experienced balance problems since 1963 when 
he fractured his left jaw.  Aside from documented complaints 
of balance problems, there is no objective medical evidence 
in the record reflecting treatment or a diagnosis relating to 
disequilibrium.  

With respect to an in-service disease or injury, the 
veteran's service medical records are silent for complaints, 
treatment or a diagnosis of dizziness or balance problems.  
Although the records show that the veteran was hospitalized 
and treated for a fractured left mandible in December 1963, 
there is no indication of any conditions in service that 
could be associated with his current complaints of dizziness 
and instability.  In addition, no pertinent complaints or 
abnormal findings were noted at the August 1967 separation 
examination.  Based on the foregoing, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran incurred a disease or injury in service.  

Given that there is no competent evidence of a disease or 
injury in service, the claim of service connection for 
disequilibrium on a direct basis must fail.  See Hickson, 
supra.

In this case, the veteran is service-connected for residuals 
of a fractured left mandible, currently evaluated as 
noncompensable.  The Board will now consider whether service 
connection for disequilibrium can be established as secondary 
to this service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  

After a thorough review of the claims folder and 
consideration of all the relevant medical evidence of record, 
the Board concludes that secondary service connection is not 
warranted.  To the extent that the veteran is shown to have 
some balance problems, none of the medical evidence of record 
indicates that this condition was caused by or aggravated by 
his service-connected residuals of a fractured left jaw.  See 
38 C.F.R. § 3.310(a).  The veteran was afforded a VA dental 
examination in August 2005 to assess the etiology of his 
claimed disequilibrium and to determine whether this 
condition was related to the service-connected disability.  
Upon examination, the examiner gave the opinion that the 
veteran's dizziness or instability was not likely related to 
his fractured jaw.  It was noted that the veteran was 
diabetic and obese, and that these factors were more likely 
to be the cause of his balance problems.  The Board notes 
that there is no other evidence of record that supports a 
finding that the veteran's balance problems have been caused 
or aggravated by his service-connected left jaw.  

The Board acknowledges that the veteran can attest to factual 
matters of which he has first-hand knowledge, e.g., that he 
experiences balance problems.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the etiology of 
his disability are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding the cause of his disequilibrium.

In light of the foregoing, the Board concludes that service 
connection for disequilibrium, to include as secondary to 
service-connected residuals of a fractured left mandible, is 
not warranted.  Although the veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for disequilibrium, to 
include as secondary to service-connected residuals of a 
fractured left mandible, is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


